Citation Nr: 0419817	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-10 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right elbow 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1946 to March 
1949.

The case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Manila, the Republic of Philippines, 
Regional Office (RO), which denied reopening the claim for 
service connection for a right elbow disability.

In an attachment to his VA Form 9, Appeal to the Board of 
Veterans' Appeals, the veteran checked both the box 
indicating that he does not want a personal hearing and the 
box requesting a personal hearing before the Board.  However, 
after the request for hearing before the Board, the veteran 
typed in "but not to appear in person.  My medical records 
will answer."  Thus, there is no Board hearing request 
pending at this time.

The issue of service connection for a right elbow disability 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's petition to reopen his claim for service 
connection for an elbow disability was denied by the RO in 
March 1972.  

2.  The evidence received since the March 1972 rating 
decision was not previously of record, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for an elbow disorder, and raises a 
reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The March 1972 rating decision denying the petition to 
reopen the claim is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2003).

2.  New and material evidence has been received and the claim 
for an elbow disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No.106-475, 114 Stat. 2096 (2000), was 
signed into law, which created a statutory duty for VA to 
assist and notify a claimant about the information and 
evidence necessary to substantiate a claim for VA benefits.  
In this case, VA's duty to notify and assist has been met to 
the extent necessary to reopen the claim for service 
connection for a right elbow disability.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The issue before the Board is whether new and material 
evidence has been presented to reopen a claim for service 
connection for a right elbow disability.  Review of the 
evidence of record shows that new and material evidence has 
been received.  The evidence of record includes service 
medical records, the veteran's correspondence, and letters 
from private physicians dated November 1971, September 2001, 
and October 2002, with a radiology report dated July 2001.  

The original rating decision in May 1955 and a subsequent 
rating decision in June 1955 considered the veteran's service 
medical records, including the April 1948 "radiologic 
report" that shows the veteran's right elbow was examined 
for a fracture or dislocation.  The RO found that a service 
connection for the claimed right elbow disability was not 
warranted and the claim was denied.  This decision was not 
appealed and became final.  See 38 U.S.C.A. § 7105(c), 
38 C.F.R. § 20.1103.  

A rating decision was issued in March 1972 upon submission of 
additional evidence, including a November 1971 letter from 
Dr. Jose M. Villamil and the veteran's x-ray records.  
Although the evidence showed a current disability, it did not 
establish a nexus between that disability and an in-service 
injury.  The claim was again denied, it was not appealed in a 
timely manner, and it became final.  Id.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that when "new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision becomes final under section 7105, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  When determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed. Justus v. Principi, 3 Vet. App. 510 
(1992).
 
The evidence of record at the time of the 1972 rating 
decision showed that the veteran had been examined in service 
in April 1948 for a possible right elbow fracture, and that, 
based on the November 1971 letter, the veteran had a current 
right elbow disability.  However, there was no evidence to 
show a nexus between an in-service injury and the disability 
that was present by 1971.  To reopen the claim now, the 
veteran would need to provide new evidence that would 
reasonably tend to show such a nexus between the post-service 
disability and service.  

Careful review of the evidence of record shows that the 
medical opinion letter from Dr. Luisa M. Villamil, dated 
October 2002, notes the diagnosis of "osteoarthritis, 
[secondary] to old fracture deformity."  At the time of the 
prior denial of service connection for a right elbow 
disability, there was no evidence of a nexus between the 
current disability and the in-service injury.  Dr. Villamil's 
October 2002 letter relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  As such, this 
evidence constitutes new and material evidence as 
contemplated by the regulation.  See 38 C.F.R. § 3.156(a).  
Accordingly, the claim is reopened.  


ORDER

New and material evidence has been submitted, and the claim 
for service connection for residuals of an elbow fracture is 
reopened.  To this extent only, the claim is granted.


REMAND

As described above, the veteran has submitted new and 
material evidence relating to an unestablished fact necessary 
to substantiate the claim for service connection for a right 
elbow disability.  The veteran has shown an injury in service 
and he has brought forth competent evidence of a current 
disability associated with his right elbow, but the record 
does not contain sufficient medical evidence for the Board to 
make a decision in this case.  See 38 U.S.C.A. § 5103A(d)(2).  
Therefore, additional development is warranted on the 
reopened claim.  Specifically, an examination, including an 
opinion, is necessary.  38 U.S.C.A. § 5103A(d)(2).

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The claims 
folder must be sent to the examiner for 
review in conjunction with the 
examination.  The examiner is asked to 
state in the examination report that the 
veteran's claims file has been reviewed.  
The examiner should render an opinion 
addressing whether it is as likely as not 
(50 percent or greater) that the veteran 
has a current right elbow disability 
related to his in-service injury in April 
1948.  A complete rationale for any 
opinion expressed should be included in 
the examination report, to include the 
evidence in the record upon which the 
examiner bases the opinion.  

2.  Thereafter, review the claims file 
and ensure that the foregoing has been 
completed in full.  Specific attention is 
directed to the examination report.  
Ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinion requested, 
it must be returned to the examiner for 
correction.  38 C.F.R. § 4.2 (2003); see 
also Stegall v. West, 11. Vet. App. 268 
(1998).

3.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement 
of the case and afford a reasonable 
period of time within which to respond 
thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003), 38 U.S.C.A. §§ 5109B, 7112.
	             


_________________________________________________
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



